Wm. Rancher Estates Joint
                                                                   Venture, Rafael Alfaro, Jose
                                                                  Alfaro, Carman Alfaro, Daniel



                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 4, 2015

                                      No. 04-14-00542-CV

 CITY OF LEON VALLEY, Texas, Unknown Employee(s) of City of Leon Valley, and Irene
                                Baldridge,
                                Appellants

                                                v.

WM. RANCHER ESTATES JOINT VENTURE, Rafael Alfaro, Jose Alfaro, Carman Alfaro,
 Daniel Bee, Robert Caldwell, Anne Caldwell, Earl Doderer, Sylvia Doderer, James Dowdy,
  Betty Dowdy, Issac Elizondo, Suzanne Elizondo, Roberto Galindo, Erma Galindo, Et al.,
                                       Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-03399
                          Honorable Laura Salinas, Judge Presiding

                                         ORDER

         This is an accelerated appeal. We have previously granted appellees two extensions of
time to file appellees’ brief. When we granted the second extension, we advised appellees that
no further extension would be granted absent written proof of extraordinary circumstances.
Appellees have now filed a third request for additional time, seeking an additional fourteen days
to file their brief. After reviewing appellees’ motion, we find appellees have demonstrated the
required extraordinary circumstances. Accordingly, we GRANT appellees’ request for an
additional fourteen days to file their brief and ORDER appellees to file their brief in this court
on or before February 12, 2015. Appellees are advised that no further extensions of time to
file the brief will be granted. If the brief is not timely filed, the case will be submitted
without the benefit of the appellees’ brief.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court